Citation Nr: 0630819	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  03-21 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE


Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
(West 2002) for residuals of hyperkalemia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied compensation benefits 
under 38 U.S.C.A. § 1151 for residuals of hyperkalemia.  

This case is now ready for appellate review.  


FINDINGS OF FACT

Residuals of hyperkalemia were not proximately caused as a 
result of carelessness, negligence, lack of proper skill, 
error in judgment or similar instance of fault on the part of 
VA health care providers, nor was any additional disability 
due to an event that was not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for residuals of hyperkalemia, as a result of 
VA treatment have not been met. 38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

      I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent letters to the veteran in February 2002, and 
December 2002 which asked him to submit certain information, 
and informed him of the responsibilities of the claimant and 
VA concerning obtaining evidence to substantiate his claim.  
In accordance with the duty to assist, the letters informed 
the appellant what evidence and information VA would be 
obtaining, and essentially asked the appellant to send to VA 
any information he had to process the claim.  The letters 
also explained that VA would make reasonable efforts to help 
him get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran of what he needed to show for a compensation claim 
pursuant to 38 U.S.C.A. § 1151.  In view of this, the Board 
finds that the Department's duty to notify has been fully 
satisfied with respect to his claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claims.  This was accomplished in this 
case, and proper VA notice and process was performed as to 
the claim.  The Board, therefore, concludes that to proceed 
to a decision on the merits would not be prejudicial to the 
appellant in this instance.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the disability on appeal.  Despite the inadequate 
notice provided to the veteran on this element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board concludes 
that since the preponderance of the evidence is not in favor 
of his claim on appeal, any question as to the appropriate 
effective date to be assigned is moot.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  He was offered a hearing, was 
scheduled a videoconference hearing, and failed to report.   

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II.  Compensation pursuant to 38 U.S.C.A. § 1151

VA statutory law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).
 
A VA final rule provided regulations, in essence, codifying 
the requirements for benefits under 38 U.S.C.A. § 1151(a).  
This change became effective September 2, 2004.  69 Fed. Reg. 
46426 (Aug. 3, 2004) (including the codification of 38 C.F.R. 
§ 3.361 which applies to such claims filed on or after 
October 1, 1997, and revising 38 C.F.R. § 3.358 to state that 
the section only applied to claims filed before October 1, 
1997).  A review of the record reveals that the veteran 
submitted his claim for compensation in November 2001.  

Regulations now provide that benefits under 38 U.S.C.A. 
§ 1151(a), for claims received by VA on or after 
October 1, 1997, for additional disability or death due to 
hospital care, medical or surgical treatment, examination, 
training, and rehabilitation services, or compensated work 
therapy program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361.  
It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable heath 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
foreseeable in each claim is to be determined based on what a 
reasonable health care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable 
but must be one that a reasonable health care provider would 
not have considered to be an ordinary risk of the treatment 
provided.  In determining whether an event was reasonably 
foreseeable, VA will consider whether the risk of that event 
was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  Id.  

The veteran and his representative claim, in this case, that 
the veteran has residuals of hyperkalemia to include a 
fractured ankle, a fractured great toe, shortness of breath, 
loss of strength, arrythmia, kidney problems, and gouty 
arthritis, due to VA's prescribing medication which caused 
him to develop hyperkalemia and residuals therefrom.  

Based upon the evidence of record, the Board finds 
entitlement to compensation for additional disability for the 
aforementioned residuals of hyperkalemia as a result of VA 
treatment is not warranted.  

Initially, it is important to note, that the veteran has 
claimed as residuals of hyperkalemia, shortness of breath, 
loss of strength, and arrhythmia.  In order to warrant 
compensation under the provisions of 38 U.S.C.A. § 1151, 
there must be a showing of additional disability as a result 
of medical treatment.  These claimed residuals, in and of 
themselves, are not disabilities.  These claimed residuals 
are symptoms of possible conditions or maladies, but are not, 
themselves disabilities.  Similar to pain, without a 
diagnosed or identifiable underlying malady or condition, 
these aforementioned residuals of hyperkalemia do not 
constitute a disability and can not receive a compensation 
award under the provisions of 38 U.S.C.A. § 1151.  See also 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir 2001).  

Further, the veteran's claim for compensation for gouty 
arthritis as a residual of hyperkalemia pursuant to 
38 U.S.C.A. § 1151, must also fail.  A review of the record 
reveals that the veteran has been treated for gouty arthritis 
since as early as July 1999.  The veteran has not shown 
evidence of having hyperkalemia as a result of VA treatment 
at that time.  Since the medical evidence of record does not 
show that the veteran's gouty arthritis is in any way related 
to the veteran's incidence of hyperkalemia and is too remote 
in time to be associated with the April 2001 incidence of 
hyperkalemia, the claimed residual of hyperkalemia is not a 
disability that warrants compensation under the provisions of 
38 U.S.C.A. § 1151.  

The veteran also claims that he has kidney problems, a broken 
ankle, and a broken great toe as residuals of hyperkalemia.  
In order to warrant compensation for any of these claimed 
disabilities as a residual of hyperkalemia pursuant to 
38 U.S.C.A. § 1151, the medical evidence of record must 
initially show that the veteran has these conditions as a 
result of hyperkalemia or hyperkalemia must have caused the 
condition.  No medical evidence of record shows that the 
veteran has any kidney problems as a result of his April 2001 
incidence of hyperkalemia.  Therefore, without evidence of 
this disability, compensation cannot be granted.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

As for the veteran's fractured toe and fractured ankle, the 
veteran does have evidence of these disabilities.  The 
medical evidence of record does show that the veteran fell 
and sustained these injuries during the time that he was 
initially determined to have hyperkalemia as a result of 
receiving medication for treatment by VA.  The medical 
evidence of record shows that the veteran sustained a fall as 
a result of claimed muscle weakness and upon his arrival at 
the Self Memorial Hospital for treatment, he was found to 
have elevated potassium levels.  As a result, one of his 
medications was terminated, he was provided different 
medication, and he was admitted to the VA Medical Center for 
treatment.  During the April 2001 VA hospitalization, his 
potassium levels were monitored and he was treated for that 
incident.  However, in addition to establishing that 
additional disability was due to VA treatment, it must be 
shown that the additional disability was due to VA 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the treatment or an event not reasonably 
foreseeable.  

In the instant claim, the veteran underwent a VA examination 
in June 2002.  The examiner was asked to provide an opinion 
with regard to the veteran's hyperkalemia and the development 
thereof.  The examiner noted that the veteran was admitted to 
the VA Medical Center in April 2001 for hyperkalemia where 
his Lisinopril and Aldactone were discontinued.  The examiner 
indicated, in pertinent part, that the veteran's hyperkalemia 
was completely benign and that the incident was a normal 
phenomenon seen in clinical practice.  Whenever a patient is 
placed on Lisinopril and or Aldactone, there is normally a 
rise in the potassium levels and sometimes the levels goes 
above normal, and the medication is then discontinued, with 
resolution of the potassium levels to normal.  Such was done 
in the instant case.  The veteran had an increase in 
potassium levels, his medications causing the increase were 
discontinued, and the veteran's potassium levels returned to 
normal.  The veteran has not submitted any medical evidence 
that indicates his claimed muscle weakness which he states 
resulted in his fall and fractured ankle and great toe, was 
caused by hyperkalemia.  Even if the incidence of 
hyperkalemia caused muscle weakness and the veteran's fall, 
the veteran still would not prevail in this case.  Since 
hyperkalemia is a common phenomenon of these medications, and 
the normal procedures were taken, there has been no 
establishment by the evidence of record that there was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA.  
Finally, the VA examiner who evaluated the veteran in 
June 2002 indicated that the veteran's hyperkalemia was 
completely benign with no residuals.  

Based on the foregoing, the Board finds that entitlement to 
compensation for residuals, of hyperkalemia as a result of VA 
treatment is not warranted.  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of hyperkalemia is denied.  





____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


